REASONS FOR ALLOWANCE
Claims 1-5, 7-13 and 15-21 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: Ishigaki is taken to be the closest prior art. Regarding claims 1-5, 7-13 and 15-20, while it is known in the art to use three different shaped side protectors on a tire, there is no particular motivation to modify Ishigaki to arrive at a tire having first protectors, second protectors, third protectors, ribs between the first and second protectors, and ribs between the first protectors and third protectors, the ribs having smaller heights than those of the protectors. Regarding claim 21, while it is known in the art to use two different shaped side protectors with ribs between them on a tire, there is no particular motivation to modify Ishigaki to arrive at a tire having first protectors, second protectors, ribs between the first and second protectors, the ribs having smaller heights than those of the protectors, and the ribs inclined in a same direction as with one another in a range of 20 to 70 degrees with respect to the tire circumferential direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        September 15, 2021

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749